Citation Nr: 1610249	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-05 646A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as chest pain and dizziness.

2.  Entitlement to an initial compensable evaluation for hemorrhoids from March 16, 2000, to June 18, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids from June 18, 2009.

4.  Entitlement to an effective date earlier than April 15, 2009, for the grant of a 50 percent rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) from March 2007, March 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdictions over the appeal know resides with the RO in Atlanta, Georgia.

As to the claim for higher initial evaluations for hemorrhoids, the March 2007 rating decision granted service connection for hemorrhoids and assigned a non compensable rating from March 26, 2006.  Thereafter, a March 2010 rating decision found clear and unmistakable error (CUE) in an August 2000 rating decision that denied service connection for hemorrhoids; granted service connection for hemorrhoids effective from March 16, 2000; and assigned a non compensable rating from March 16, 2000, to June 18, 2009, as well as a 10 percent rating from June 18, 2009, for the hemorrhoids.  The Veteran perfected appeals as to both the March 2007 and the March 2010 rating decision.  Accordingly, the Board finds that the rating issue before the Board is as characterized above.  

In July 2014, the Board remanded the claim of service connection for a heart disorder and an earlier effective date for the grant of a 50 percent rating for migraine headaches.  

Since the issuance of the March 2011 and March 2015 statements of the cases (SOCs), additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because none of the evidence is additional pertinent evidence as to the issues being adjudicated below.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case (SSOC) will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The claims for a higher initial evaluation for hemorrhoids from March 16, 2000, and an earlier effective date for the grant of a 50 percent rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a heart disorder at any time during the pendency of the appeal. 

2.  At all times from March 16, 2000, to June 18, 2009, the preponderance of the evidence shows that the Veteran's hemorrhoids was manifested by adverse symptomatology that equated to large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences but not persistent bleeding with secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for an initial 10 percent evaluation for hemorrhoids have been met at all times from March 16, 2000, to June 18, 2009.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim of service connection for a heart disorder Board finds that letters dated in February 2008 and July 2010, before the January 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

As to the claim for a compensable rating for hemorrhoids, the Board finds that no VCAA notice is required because the Veteran is appealing from the rating decisions that, in substance, granted service connection for the disability that is in appellate status.  See Dingess.

The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, and the statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from Urban Family Practice and the Atlanta VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

As to the service connection claim, VA provided the Veteran with a VA examination in September 2010.  Moreover, the Board finds that the opinion provided by that examiner is adequate to adjudicate the claim because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided an opinion as to whether he had a heart disorder with citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

As to the rating claim, historically the Veteran was provided VA hemorrhoid examinations in June 2006 and June 2009.  The Veteran was not provided a more recent VA examination.  However, as explained above, this appeal arises, in part, from a March 2010 rating decision that granted service connection for hemorrhoids effective from March 16, 2000, and assigned a non compensable rating from March 16, 2000, to June 18, 2009, by finding CUE in an earlier rating decision.  Moreover, and as will be discussed in more detail below, the Board finds that the evidence of record is sufficient to award the Veteran a 10 percent rating for his hemorrhoids at all times from March 16, 2000, to June 18, 2009, and is remanding the issue of a higher rating from June 18, 2009, for a new VA examination.  Therefore, the Board finds that a remand for a VA examination is not needed.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran is seeking service connection for a heart disorder due to his military service.  In the alternative, it is also claimed that he has a heart disorder due to his service-connected hypertension.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Board notes that the Veteran's service treatment records document his complaints and treatment for chest pain.  See service treatment records dated in September 1981, October 1981, and February 198; electrocardiograms (EKGs) dated in January 1982 and February 1982; and an examination dated in June 1982.  However, the service treatment records were uniform in not diagnosing the Veteran with a heart disorder.  Id.  Instead, they reported that his chest pain was due to his uncontrolled hypertension.  Id.  Moreover, it was opined that his heart was normal at the service examination despite the history of chest pain, but no heart trouble, reported at the June 1982 examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Post-service, the record also periodically documents the Veteran's complaints and treatment for cardiac like symptoms including chest pain, fatigue, headaches, shortness of breath, lightheadness, dizziness, and bradycardia.  See, e.g., VA treatment records dated in April 1987, November 1987, September 1999, October 1999, February 2000, May 2000, September 2003, March 2006, August 2010, and November 2011; Urban Family Practice Associates treatment records dated in September 1993, October 1993, May 1994, July 1995, September 1995, October 1996, May 1997, November 1997, February 2005, March 2005, April 2005, and July 2015; a Health Care Provider Certification dated in May 2000; and a letter from Dr. Mitchell A Jablow dated in April 2004.  They also reported that his cholesterol is elevated.  See treatment records from Urban Family Practice Associates dated in October 1996 and VA treatment record dated in June 2015.   

However, the Veteran's post-service cardiac workups/testing due to these complaints are uniformly negative for a diagnosis of a heart disorder.  Id; Also see EKG from Urban Family Practice dated in September 1993; VA myocardial perfusion study dated in March 2000; VA maximal exercise tolerance tests dated in January 2000 and April 2000; Saint Joseph Hospital Iso exercise report dated in September 2010; Urban Family Practice Associates letter dated in January 2006; and VA chest x-rays dated in November 2013 and EKG dated in December 2014.  Instead, like the service treatment records, the post-service treatment records reported that his adverse symptomatology was most often due to his uncontrolled hypertension and/or the medications he takes for his hypertension.  Id.  Similarly, the Veteran's numerous post-service VA examinations conducting in connection with his claims for increased ratings for hypertension are uniformly negative for a history or a diagnosis of a heart disorder despite his complaints of chest pain.  See VA examinations dated in September 1985, September 1998, December 2003, June 2004, May 2005, March 2008, and November 2009; Also see VA examinations dated in August 2008 and June 2009.  Furthermore, at the September 2010 VA examination which was held for the express purpose of ascertaining if he had a current heart disorder, it was opined that he did not have a current heart disorder based on the results of that examination.

Given the above, the Board finds that the most probative medical evidence of record shows that the in-service and post-service record is negative for the Veteran being diagnosed with a heart disorder despite his complaints of chest pain and other cardiac like symptoms.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In reaching this conclusion the Board has not overlooked the fact that the Veteran and others are competent to report on the symptoms they observe.  See Davidson.  However, there is nothing in the record suggesting that they have the requisite skill and training sufficient to render a cardiac diagnosis or determine the etiology of such.  See Jandreau.  In this regard, the diagnosis and etiology of various cardiac symptoms are matters requiring medical expertise.  Moreover, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, their opinion as to the diagnosis of his symptomatology is not competent medical evidence.  The Board also finds the opinion provided by the September 2010 VA examiner more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a heart disorder at any time during the pendency of the appeal.  See Owens.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a heart disorder must be denied on a direct and secondary basis because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310; McClain.

The Rating Claim

The Veteran asserts that his hemorrhoids met the criteria for a compensable rating since March 16, 2000.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested. Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

As explained above, the rating issue before the Board is whether the Veteran met the criteria for a compensable rating for hemorrhoids, which are rated under 38 U.S.C.A. § 4.114, Diagnostic Code 7336,  at any time from March 16, 2000, to June 18, 2009.  

In this regard, the Board notes that VA's schedule for rating digestive system disabilities under 38 U.S.C.A. § 4.114 were revised effective July 2, 2001.  However, the old and the new criteria for rating hemorrhoids under Diagnostic Code 7336 did not change.  See 38 C.F.R. § 4.114 (2001); 38 C.F.R. § 4.114 (2015).  Therefore, the Board finds that Veteran is not prejudiced by not being specifically provided notice of the old criteria in a SOC because the March 2011 SOC provided him notice of the new criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

38 C.F.R. § 4.114, Diagnostic Code 7336 provides that hemorrhoids (external or internal) will be rated as zero percent disabling when they are mild or moderate.  A 10 percent disability rating is warranted when they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  And, a 30 percent disability rating is warranted when they cause persistent bleeding with secondary anemia, or fissures. 

With the above criteria in mind, at the first and only VA examination conducted during the March 16, 2000, to June 18, 2009, time period, dated in June 2006, the Veteran reported that he had chronic hemorrhoids that he treated with suppositories and which caused problems with sitting and walking.  On examination, the Veteran had internal hemorrhoids located at the L lateral and R posterior regions with evidence of frequent recurrence and excessive redundant tissue.  However, there was no evidence of bleeding, ulceration, fissures, thrombosis, or significant anemia and they were reducible.  Moreover, the Veteran's treatment records periodically document his complaints and treatment for hemorrhoids, including his being treated with medication and document his periodic complaints of blood in his stool.  See, e.g., statement from Dr. Miles Brett dated in March 2000; statement from Urban Family Practice Associates dated in October 2006; VA treatment records dated in March 2006, November 2006, May 2007, November 2007, January 2008, August 2008, and April 2009.  Furthermore, the Board finds that the Veteran provided both competent and credible statements to VA regarding observable problems with his hemorrhoids (i.e., pain, itching, bleeding, etc . . .) during this time period because this symptomatology comes to him via his senses.  See Davidson.  

However, the Board notes that the medical records do not show secondary anemia or fissures.  See Colvin.  Moreover, the Board finds that the Veteran is not competent to report that his hemorrhoids cause secondary anemia or fissures because these are medical findings and as a lay person he does not have the required medical training.  See Davidson.

Therefore, the Board finds that given the findings by the above VA examiner and the adverse symptomatology seen in his treatment records the most probative evidence of record shows that the Veteran's hemorrhoids were best characterized as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, as opposed to mild or moderate or causing persistent bleeding with secondary anemia.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Accordingly, the Board finds that the criteria for a compensable rating for hemorrhoids, but no more, were met.  Id.

Furthermore, because the adverse symptomatology due to the Veteran's hemorrhoids is substantially the same at all times since March 16, 2000, the Board finds that the effective date for the grant of the 10 percent rating is also March 16, 2000.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.102, 4.3; Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected hemorrhoids with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology at all times from March 16, 2000, to June 18, 2009.  

In short, there is nothing in the record to indicate that the service-connected hemorrhoids causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time from March 16, 2000, to June 18, 2009.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

Service connection for a heart disorder is denied.

An initial 10 percent evaluation for hemorrhoids is granted from March 16, 2000, to June 18, 2009, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As to the claim for an initial evaluation in excess of 10 percent for hemorrhoids from March 16, 2000, the record shows that the Veteran's adverse symptomatology may have worsened since his last VA examination in June 2009.  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

In July 2014, the Board remanded the claim for an earlier effective date for the grant of a 50 percent rating for migraine headaches for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued).  However, the AOJ did not issue a SOC as to this claim while the appeal was in remand status.  Therefore, the Board finds that this issue must once again be remanded for the issuance of a SOC.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5013A(b). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

2.  Associate with the claims file the Veteran's post-November 2015 treatment records from the Atlanta VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his hemorrhoids to include problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Issue the Veteran a SOC as to his claim for an effective date earlier than April 15, 2009, for the grant of a 50 percent rating for migraine headaches.  This issue should thereafter be returned to the Board only if the Veteran subsequently perfects his appeal by filing a timely Substantive Appeal.

5.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the current nature, extent, and severity of his hemorrhoids.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.  

6.  After conducting any further development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC that gives him notice of all the evidence added to the record since the March 2015 SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


